Case 1:15-cr-00048-TFM-B Document 290 Filed 08/07/20 Page 1 of 14   PageID #: 1054




            IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF ALABAMA
                     SOUTHERN DIVISION

  UNITED STATES OF AMERICA )
                           )
  v.                       )               CRIM. NO. 15-CR-00048
                           )
  MEOSHI NELSON            )

             UNITED STATES’ RESPONSE TO NELSON’S
                 REQUEST FOR EARLY RELEASE
        The United States, by and through Richard W. Moore, the United
  States Attorney for the Southern District of Alabama, submits this
  response to Nelson’s counseled motion to be released placed “under house
  arrest and ankle monitoring.” [Doc. Nos. 286, 288.] It should be denied.
        This Court sentenced Nelson to a term of imprisonment after she

  flagrantly violated the terms of her supervised release. In effect, Nelson’s
  motion asks the Court to vacate that judgment and instead place her on
  more restrictive conditions of supervised release.
        Nelson’s motion is best construed as a motion for a modification of
  her sentence under 18 U.S.C. § 3582(c)(1)(A). Understood as such, it
  should be denied because Nelson has not made any attempt to carry her
  burden to show that she is eligible for relief. Moreover, Nelson’s past
  disregard for this Court’s orders and her new, unrelated, fraud
  convictions show that her current term remains fair and appropriate.
Case 1:15-cr-00048-TFM-B Document 290 Filed 08/07/20 Page 2 of 14   PageID #: 1055




            Alternatively, to the extent that Nelson’s motion asks the Court to
  alter the manner in which she is serving her sentence rather than modify

  the sentence itself, her motion could be construed as arising under 28
  U.S.C. § 2241. In that case, it should be denied because she has not
  satisfied the procedural prerequisites for filing such a motion.

  I.        Background and Procedural History

       A.     Nelson’s Underlying Conviction and Sentence
            In 2015, a grand jury charged Nelson with seven counts of access
  device fraud (18 U.S.C. § 1029(a)(2)) and one count of mail fraud (18
  U.S.C. § 1341). [Doc. No. 1.] She pled guilty to two counts of access device
  fraud and to mail fraud. [Doc. No. 135 (text-only order).]
            As part of her plea agreement, Nelson admitted to the underlying
  conduct of her offenses, which involved filing claims of lost wages due to
  the Deepwater Horizon oil spill, and assisting other in doing the same.
  [Doc. No. 133 at 11–17.]
            The PSR concluded that the intended loss attributable to Nelson

  was $257,000. [Doc. No. 201 at 7.] Accordingly, it concluded that she has
  an offense level of 16, criminal history category of I, and Guidelines range
  of 21 to 27 months. [Id. at 12.] The PSR also indicated that Nelson

  donated one of her kidneys to her brother in 2014. [Id. at 10.] The PSR
  did not indicate whether Nelson suffered from kidney disease.




                                          2
Case 1:15-cr-00048-TFM-B Document 290 Filed 08/07/20 Page 3 of 14   PageID #: 1056




          The United States moved for a downward departure of 10% based
  on Nelson’s substantial assistance to its investigation. [Doc. No. 198.]

  Ultimately, the Court imposed a probation-only term of five years and to
  pay $122,900 in restitution. [Doc. No. 238 at 2, 4.]
          Nelson’s probation included the standard conditions of supervision,
  including that she not leave the judicial district without the permission
  of the court or probation officer. [Id. at 2.] It also included special
  conditions, including that she not make any major purchases, incur credit

  charges, or open new lines of credit without approval. [Id.]
          In January of 2020, the Court found that Nelson had violated the
  terms of her release by leaving the district without permission and by
  violating two of the special conditions of her release. [Doc. No. 273 at 1]
  As a result, the Court sentenced her to 21 months in prison. [Id. at 2.]
  She is currently serving that sentence.

     B.     Nelson’s New Guilty Plea
          In 2019, a grand jury charged Nelson with new crimes not related
  to the revocation of her supervised release. [Crim. No. 19-00311.] The
  indictment charged with two counts of wire fraud (18 U.S.C. § 1343) and

  one count of conspiracy to commit wire fraud (18 U.S.C. § 1349). [Id.,
  Doc. No. 1.] The indictment alleged that, after her felony conviction in
  the instant case, which barred her from being a Social Security

  Administration representative payee, Nelson submitted two false
  applications to serve as a representative payee for a Social Security
                                        3
Case 1:15-cr-00048-TFM-B Document 290 Filed 08/07/20 Page 4 of 14   PageID #: 1057




  beneficiary and that she conspired with others to carry out her scheme to
  defraud. [Id.] Nelson pled guilty to one of the wire fraud charges and

  the conspiracy charge. [Id., Doc. No. 64 (text-only order).]
             The PSR in that case concluded that Nelson received over $306,688
  through her fraud. [Id., Doc. No. 76 at 4.] Based on that loss amount
  and her criminal history, the PSR concluded that Nelson’s Guidelines
  range in her new case is 27 to 33 months. [Id., Doc. No. 76 at 11.] The
  United States anticipates that Nelson will dispute the loss amount at

  sentencing, which is currently scheduled for November 20, 2020.

        C.     Nelson’s Motion
             Nelson’s current motion requests that she be placed “under house
  arrest and ankle monitoring.”         [Doc. Nos. 286, 288.]    She questions

  whether the facility where she is serving her sentence has adequately
  responded to the threat posed by the COVID-19 pandemic. [Id.] Because
  of her age (46) and because she has one kidney, she is at increased risk

  for serious medical issues if she were to contract the pandemic virus. [Id.]
  She also says that she recently contracted a high fever and has been
  isolated from other inmates. [Doc. No. 288 at 1.]

             This Court ordered the United States to respond. [Doc. No. 287.]

  II.        Analysis
             Nelson’s motion should be denied. To the extent that she asks that
  the Court modify her sentence under 18 U.S.C. § 3582(c)(1)(A), she has


                                          4
Case 1:15-cr-00048-TFM-B Document 290 Filed 08/07/20 Page 5 of 14   PageID #: 1058




  not carried her burden to show that she is eligible for compassionate
  release consideration. Moreover, even if she were eligible, this Court

  should not exercise its discretion to reduce her sentence: Nelson’s prior
  flagrant disregard for the Court’s orders, and her unrelated guilty plea
  to additional fraud charges, show that her current sentence remains fair
  and appropriate.
          To the extent that Nelson’s motion asks the Court to alter the
  manner in which she is serving her sentence, her motion is not properly

  before the Court. Rather, to challenge the manner of service of her
  sentence under 28 U.S.C. § 2241, Nelson would have to exhaust her
  administrative remedies.

     A.       Nelson’s Sentence Should Not Be Modified
          Nelson’s sentence should not be modified under 18 U.S.C.
  § 3582(c)(1)(A). First, she has not carried her burden to show that she is
  eligible for a modification under that section. And, even if she were

  eligible, this Court should not grant her motion in the exercise of its
  discretion.1


         The United States does not dispute that Nelson’s motion to modify
          1

  her sentence is properly before the Court. Before making a motion for
  compassionate release in federal court, defendants must either submit a
  request for compassionate release to the Warden of their facility and
  allow the agency to consider the request for 30 days, or “fully exhaust[ ]
  all administrative rights to appeal a failure of the Bureau of Prisons to
  bring a motion on the defendant’s behalf.” 18 U.S.C. § 3582(c)(1)(A). As
  of the date of this response, Nelson is not in BOP custody. Accordingly,
                                       5
Case 1:15-cr-00048-TFM-B Document 290 Filed 08/07/20 Page 6 of 14   PageID #: 1059




        1.   Nelson Has Not Shown Eligibility
        “Federal courts are forbidden, as a general matter, to ‘modify a term

  of imprisonment once it has been imposed,’ 18 U.S.C. § 3582(c); but the
  rule of finality is subject to a few narrow exceptions.” Freeman v. United
  States, 564 U.S. 522, 526 (2011). The defendant bears the burden to show
  eligibility for a modification of sentence.     18 U.S.C. § 3582(c)(1)(A);
  Cannon v. United States, 2019 WL 5580233, at *2 (S.D. Ala. Oct. 29,
  2019); see United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013)

  (“[A] defendant, as the § 3582(c)(2) movant, bears the burden of
  establishing that a retroactive amendment has actually lowered his
  guidelines range in his case.”).
        Under 18 U.S.C. § 3582(c)(1)(A), a court may reduce a defendant’s
  sentence if it finds that “extraordinary and compelling reasons warrant
  such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). That section also requires
  that any sentence reduction be “consistent with applicable policy
  statements issued by the Sentencing Commission.”                  18 U.S.C.
  § 3582(c)(1)(A).   In turn, 28 U.S.C. § 994(t) directs the Sentencing

  Commission to “describe what should be considered extraordinary and
  compelling reasons for sentence reduction, including the criteria to be
  applied and a list of specific examples.”


  she has no administrative rights to request that BOP make a motion on
  her behalf, and she has exhausted such rights. See, United States v.
  Curtis, 2020 WL 3104043 at *2 n.2 (D. Me. June 11, 2020) (collecting
  cases).
                                       6
Case 1:15-cr-00048-TFM-B Document 290 Filed 08/07/20 Page 7 of 14   PageID #: 1060




         The Sentencing Commission’s policy statement on “extraordinary
  and compelling” reasons for a sentence reduction appears at U.S.S.G.

  §1B1.13. In an application note, it instructs that a defendant’s medical
  condition is an “extraordinary and compelling” reason to reduce that
  defendant’s sentence if, as is most relevant here, they suffer from a
  “serious physical or medical condition” that “substantially diminishes the
  ability of the defendant to provide self-care within the environment of a
  correctional facility and from which he or she is not expected to recover.”

  U.S.S.G. §1B1.13 app. note 1. If a defendant’s medical condition does not
  fall into a category described in the Sentencing Commission’s application
  note, their motion must be denied.
         Notably, the Sentencing Commission’s policy statement and its
  application notes are binding on this Court. Dillon v. United States, 560
  U.S. 817, 826 (2010) (holding that Commission’s policy statements bind
  the Court where a statute authorizes a sentencing reduction based on a
  retroactive guideline amendment only “if such a reduction is consistent
  with    applicable   policy   statements    issued   by   the     Sentencing
  Commission”); United States v. Wilks, 464 F.3d 1240, 1245 (11th Cir.
  2006) (Sentencing Commission’s application notes are binding unless
  they contradict the plain meaning of the Guidelines’ text).
         The mere existence of the COVID-19 pandemic, which poses a
  general threat to every non-immune person in the country, does not fall
  into the categories identified in the Sentencing Commission’s application

                                       7
Case 1:15-cr-00048-TFM-B Document 290 Filed 08/07/20 Page 8 of 14   PageID #: 1061




  note and therefore cannot alone provide a basis for a sentence reduction.
  The categories encompass specific serious medical conditions afflicting

  an individual inmate, not generalized threats to the entire population.
  As the Third Circuit has held, “the mere existence of COVID-19 in society
  and the possibility that it may spread to a particular prison alone cannot
  independently justify compassionate release.” United States v. Raia, 954
  F.3d 594, 597 (3d Cir. 2020); see also United States v. Eberhart, 2020 WL
  1450745 at *2 (N.D. Cal. March 25, 2020) (“a reduction of sentence due

  solely to concerns about the spread of COVID-19 is not consistent with
  the applicable policy statement of the Sentencing Commission as
  required by § 3582(c)(1)(A).”).
        To classify COVID-19 as an extraordinary and compelling reason
  would not only be inconsistent with the text of the statute and the policy
  statement, but would be detrimental to BOP’s organized and
  comprehensive anti-COVID-19 regimens, could result in the scattershot
  treatment of inmates, and would undercut the strict criteria BOP
  employs to determine individual inmates’ eligibility for sentence
  reductions and home confinement.         Section 3582(c)(1)(A) contemplates
  sentence reductions for specific individuals, not the widespread
  prophylactic release of inmates and the modification of lawfully imposed
  sentences to deal with a world-wide viral pandemic.
        That does not mean, however, that COVID-19 is irrelevant to a
  court’s analysis of a motion under § 3582(c)(1)(A). If an inmate has a

                                       8
Case 1:15-cr-00048-TFM-B Document 290 Filed 08/07/20 Page 9 of 14   PageID #: 1062




  chronic medical condition that has been identified by the Centers for
  Disease Control and Prevention (“CDC”) as elevating the inmate’s risk of

  becoming seriously ill from COVID-19, 2 that condition may satisfy the
  standard of “extraordinary and compelling reasons.”            Under these
  circumstances, a chronic condition (i.e., one “from which [the defendant]
  is not expected to recover”) reasonably may be found to be “serious” and
  to “substantially diminish[ ] the ability of the defendant to provide self-
  care within the environment of a correctional facility,” even if that

  condition would not have constituted an “extraordinary and compelling
  reason” absent the risk of COVID-19.          U.S.S.G. §1B1.13, app. note
  1(A)(ii)(I). But as part of its analysis of the totality of circumstances, the
  Court should also consider whether the inmate is more likely to contract
  COVID-19 if he or she is released than if he or she remains incarcerated.
  That will typically depend on the inmate’s proposed release plans and
  whether a known outbreak has occurred at his or her institution.
        Here, Nelson questions whether Escambia County Jail has
  adequately responded to the threat posed by the COVID-19 pandemic.

  [Doc. Nos. 286, 288.] She says that she is at increased risk for severe
  illness if she were to be infected with the pandemic virus, and that she
  recently contracted a high fever and was isolated. [Doc. Nos. 286, 288.]


        2See Centers for Disease Control, At Risk for Severe Illness,
  available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
  precautions/groups-at-higher-risk.html (last updated July 30, 2020).
                                        9
Case 1:15-cr-00048-TFM-B Document 290 Filed 08/07/20 Page 10 of 14   PageID #: 1063




        Nelson’s motion does not include any documentation for the
  conditions at her facility. It also contains no evidence supporting her

  asserted medical condition. Without an evidentiary basis for Nelson’s
  motion, this Court is unable to review her request. On that basis alone,
  then, her motion should be denied. 3

        Similarly unsubstantiated is Nelson’s assertion that her health
  condition puts her at increased risk for severe illness if she were to
  contract COVID-19. The CDC advises that people with “chronic kidney
  disease” are at increased risk during the pandemic. See Centers for
  Disease    Control,    At   Risk    for   Severe   Illness,   available     at
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

  groups-at-higher-risk.html (last updated July 30, 2020). Nelson’s PSR
  reports that she has a solitary kidney, but Nelson does not assert that
  she suffers from chronic kidney disease.

        Based on the lack of evidence before the Court, Nelson’s motion
  must be denied.




        3In a case where a defendant in BOP custody files a pro se motion
  asserting a serious health condition, it has been the United States’
  practice to investigate the defendant’s medical condition and provide the
  Court with medical records in BOP’s possession. Nelson is not in BOP
  custody, which is all the more reason why, on her counseled motion, the
  Court should hold her to her burden.
                                       10
Case 1:15-cr-00048-TFM-B Document 290 Filed 08/07/20 Page 11 of 14   PageID #: 1064




     B.     This Court Should Not Reduce Nelson’s Sentence
          Even if Nelson were to demonstrate that she was eligible for a

  sentence reduction, this Court should not grant her motion. If an inmate
  carries their burden to show an extraordinary and compelling reason to
  warrant a sentence reduction under § 3582(c)(1)(A), this Court then
  considers whether the defendant would be a danger to the community
  and whether a balancing of the sentencing factors in 18 U.S.C. § 3553(a)
  weigh in favor of granting the motion. 18 U.S.C. § 3582(c)(1)(A).

          Nelson’s sentence should not be reduced. Nelson admitted that she
  submitted fraudulent claims related to the Deepwater Horizon oil spill.
  [Doc. No. 133 at 11–17.] For her crimes, she faced a Guidelines range of
  21 to 27 months in prison. [Doc. No. 201 at 12.] Based on her substantial
  assistance, the United States recommended that she be sentenced to a
  prison term that was 10% below her Guidelines range. [Doc. No. 198.]
          This Court did more than vary below the Guidelines: it generously
  imposed a nonincarceratory sentence and ordered that Nelson abide by
  standard and special terms of release. [Doc. No. 238 at 2.]

          Undeterred by the Court’s order, Nelson flagrantly violated the
  terms of her release by leaving the district without permission. [Doc. No.
  273 at 1.] She is currently serving a fair and just sentence for that

  violation. [Id.]
          In a further abuse of the Court’s downward variance, Nelson
  continued to commit additional crimes. She pled guilty to wire fraud and

                                       11
Case 1:15-cr-00048-TFM-B Document 290 Filed 08/07/20 Page 12 of 14   PageID #: 1065




  conspiracy to commit wire fraud for her false applications to the Social
  Security Administration. [Case No. 19-cr-00311, Doc. No. 64 (text-only

  order).]   While the United States expects Nelson to dispute the loss
  amount at sentencing, the PSR concluded that Nelson’s new fraud
  involved hundreds of thousands of dollars. [Id., Doc. No. 76 at 4.]
          In short, Nelson’s current sentence remains fair, appropriate, and
  necessary to deter future crime and protect the community. 18 U.S.C.
  § 3553(a).    Even if Nelson were eligible for a modification of that

  sentence, her motion should not be granted.

     C.      This Court Lacks Authority to Direct BOP to Alter the
             Manner of Execution of Nelson’s Sentence
          To the extent that Nelson asks this Court to order that she be

  allowed to serve her existing sentence on home confinement, her request
  should be denied. This Court lacks authority to issue such an order.
  Rather, decisions regarding the manner of execution of a defendant’s
  sentence are committed solely to BOP’s discretion.
          Under 18 U.S.C. § 3621(b), BOP “shall designate the place of the
  prisoner’s imprisonment.” So, while a sentencing court “can recommend

  that the BOP place an offender in a particular facility or program,” the
  “decisionmaking authority rests with the BOP.” Tapia v. United States,
  564 U.S. 319, 331 (2011). In other words, BOP “has exclusive authority

  and sole discretion to designate the place of an inmate’s confinement,”



                                       12
Case 1:15-cr-00048-TFM-B Document 290 Filed 08/07/20 Page 13 of 14   PageID #: 1066




  and BOP’s decision is “expressly insulated from judicial review.” Austin
  v. Woods, 2019 WL 2417654 at *4 (M.D. Ala. May 17, 2019).

        Moreover, there is no constitutional or statutory authority that
  allows the Court to order home confinement under these circumstances.
  A prisoner has no constitutional right to confinement in any particular
  place, including in home confinement. See Sandin v. Conner, 515 U.S.
  472, 478 (1995) (“the Due Process Clause did not itself create a liberty
  interest in prisoners to be free from intrastate prison transfers”);

  Meachum v. Fano, 427 U.S. 215, 224 (1976) (“The conviction has
  sufficiently extinguished the defendant’s liberty interest to empower the
  State to confine him in any of its prisons.”). Following the imposition of
  sentence, the Court has limited jurisdiction to correct or modify that
  sentence absent specific circumstances enumerated by Congress in 18
  U.S.C. § 3582. United States v. Phillips, 597 F.3d 1190, 1194–95 (11th
  Cir. 2010).
        The Coronavirus Aid, Relief, and Economic Security Act (“CARES
  Act”), Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516 (to be codified
  at 18 U.S.C. § 3621) did not expand this Court’s authority to direct the
  manner in which BOP must carry out a defendant’s sentence. That law
  empowered the BOP Director to extend the maximum amount of time for
  which a prisoner may be placed under home confinement under 18 U.S.C.
  § 3624(c)(2) under certain circumstances. See CARES Act, Pub. L. No.
  116-136, § 12003(b)(2).

                                       13
Case 1:15-cr-00048-TFM-B Document 290 Filed 08/07/20 Page 14 of 14   PageID #: 1067




        Nelson could attempt to challenge the manner of execution of her
  sentence by filing a motion under 28 U.S.C. § 2241 in her district of

  confinement. See Antonelli v. Warden, U.S.P. Atlanta, 542 F.3d 1348,
  1351 n.1 (11th Cir. 2008). But a prospective motion under 28 U.S.C.
  § 2241 in her district of confinement would be properly denied on the
  basis that she has not exhausted his administrative remedies with
  respect to a request for home confinement. Skinner v. Wiley, 355 F.3d
  1293, 1295 (11th Cir. 2004).

  III. Conclusion
        Nelson has not carried her burden to show that she is eligible for
  compassionate release consideration, so her motion should be denied.
  And, to the extent that Nelson requests that this Court order that BOP

  release her to serve her sentence on home confinement, the Court lacks
  the authority to grant that relief.

        Respectfully submitted,

                                             RICHARD W. MOORE
                                             UNITED STATES ATTORNEY
                                             By:

                                             /s/ Oliver McDonald
                                             Oliver McDonald
                                             Assistant United States Attorney
                                             63 South Royal Street, Suite 600
                                             Mobile, Alabama 36602
                                             Telephone: (251) 441-5845
                                             Fax: (251) 441-5277


                                        14
